Citation Nr: 1444268	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for defective vision. 

2. Entitlement to an increased disability rating in excess of 10 percent for flexion deformity of the middle finger of the left hand with weakness of grip.


REPRESENTATION

Appellant represented by:	Anna F. Towns, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA), located in Cleveland, Ohio.  This matter was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran testified at a Board hearing before the undersigned Veteran Law Judge sitting in Washington, District of Columbia, in May 2014.  A transcript of that hearing has been reviewed and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in November 2008, the Veteran submitted a claim of whether there was clear and unmistakable error (CUE) in the July 2004 rating decision which continued the 10 percent disability rating for flexion deformity of the middle finger of the left hand with weakness of grip and the February 1946 rating decision denying service connection for defective vision.  Although these issues were not adjudicated by the RO, at the May 2014 Board hearing, the Veteran stated he was withdrawing these issues.

The issue of entitlement to an increased disability rating in excess of 10 percent for flexion deformity of the middle finger of the left and with weakness of grip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The RO decision of February 1946 denied the Veteran's claim of entitlement to service connection for defective vision.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the February 1946 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for defective vision.


CONCLUSIONS OF LAW

1. The February 1946 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the February 1946 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for defective vision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide. Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In October 2008 the AOJ sent a letter to the Veteran with the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the AOJ notified the appellant of information and evidence necessary to substantiate the claim of service connection; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  This letter also explained to the Veteran why his claim for service connection was denied in February 1946.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the duty to assist, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide the appellant a VA examination and/or an opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The undersigned also held the record open an additional 60 days, but the Veteran did not submit additional records following the hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, although it appears as though the Statement of the Case, issued in January 2010, reopened the Veteran's claim for service connection for defective vision, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the Veteran's claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for defective vision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's defective vision service connection claim was originally denied in a February 1946 rating decision as the evidence did not show that the disability was "incurred in service[,] in line of duty, or aggravated thereby, to a 10 percent or more degree"; the Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the February 1946 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

In May 2008, the Veteran submitted a new claim for entitlement to service connection for defective vision.  This resulted in the January 2009 denial by the RO which is the subject of the current appeal. 

The February 1946 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for defective vision.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the post-treatment records, the Veteran was treated for various eye conditions.  However, there is no medical opinion of record that the Veteran's claimed condition was etiological related to his military service. 

Furthermore, the Veteran contends that he was a welder prior to service which caused damage to both eyes.  The Veteran stated he reported his "burnt eyes" condition at the time of his entrance examination but was nevertheless admitted into service.  At the May 2014 Board hearing, the Veteran stated he reported he had swelling of eyeballs and watering of the eyes, especially when he went to light from darkness.  The Veteran stated that his condition continued during service and after separation.  When asked whether any medical professional related his eye problems to service, the Veteran did not answer affirmatively.  Furthermore, the Veteran confirmed there was no event or injury during his Navy service that he could recall that he could say was the origin of a new visual disability or what made the flash burns from pre-service any worse.  He further stated his was condition was the same and he was "still being bothered by it."

Here, the Board acknowledges that while the Veteran's contentions are considered new evidence, the unestablished fact, whether his disability was etiologically related to service, is not established.  Therefore, it does not raise a reasonable possibility of substantiating the claim and, while "new" it is not "material."

There is no other evidence that could be considered new and material evidence in this case.  In reaching this conclusion, the Board has considered the various statements made by the Veteran.  While the Veteran has continually asserted that his current symptoms are the result of his military service and that he has a current defective vision condition, the Board observes that these contentions were advanced by the Veteran at the time of the prior RO denial and were considered by the RO. Accordingly, this information is essentially duplicative of information previously considered and, therefore, does not serve to reopen the claim. 

Review of the evidence of record fails to reveal any new and material evidence suggesting that the Veteran's defective vision condition is related to service.  He has not informed VA of any evidence not of record that demonstrates this unestablished fact.  As new and material evidence has not been submitted, the claim of entitlement to service connection for defective vision is not reopened.


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for defective vision is not reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). 

According to the Veteran's statement, dated March 2014, he stated his flexion deformity of the middle finger of the left hand had worsened.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the Veteran has stated that his service-connected flexion deformity of the middle finger of the left hand had worsened and as the most recent VA examination was in July 2012, VA is required to afford him a new contemporaneous VA examination to assess the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran another VA examination.

Furthermore, any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of updated treatment records should be obtained and added to the record.

2. After any outstanding treatment records have been obtained and associated with the claims file, the Veteran should be scheduled for an appropriate VA examination to ascertain the current nature and severity of his service-connected flexion deformity of the middle finger of the left hand with weakness of grip.  All indicated studies should be performed, if deemed necessary by the examiner for the evaluation of the Veteran under pertinent rating criteria.  

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


